DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4 – 7, 9, 12 – 15, 17, and 19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 – 7, 9, 12 – 15, 17, and 19 have been considered but are moot because of the new ground of rejection set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 9, 12, 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7 of US Patent No. 10,901,641 in view of US Patent No. 8,364,917 (hereinafter Bricker), the following legal precedent: In re Harza, US Patent No. 9,176,679 (hereinafter Oberhofer), and US Patent No. 10,353,596 (hereinafter Zhou).
The claims of the copending application require all the limitations of the instant claimed invention (see mapping table below), except the data nodes in the accelerator pool having more 
However, Bricker teaches performing the steps of the claim, with the first node being in an accelerator pool and the second and third nodes being in a non-accelerator pool (See rejection of claims 1, 9, and 17 below).  Additionally, Bricker shows that the nodes in the accelerator pool include more computing resources than the nodes of the non-accelerator pool (See rejection of claims 1, 9, and 17 below).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included the more computing resources in the acceleration pool nodes because doing so allows for efficient power usage on nodes which do not perform deduplication tasks.
Oberhofer shows the plurality of data nodes comprising SSD resources and the second and third data nodes comprising hard disk drives having lower storage performance than the SSD resources (See rejection of claims 1, 9, and 17 below).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included the SSD and hard disks because doing so allows for managing system cost and performance based on specific data needs.
Finally, Zhou shows that an SSD can be an enterprise class SSD.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the enterprise class SSD because doing so allows for ensuring system performance characteristics (Zhou; Col 4 Lines 9 – 13).



Mapping Table:
Current App Claim No.
10,901,641 Claim No.
1
1
4
3
5
1
9
1
12
3
13
1
17
5
19
7


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,364,917 (hereinafter Bricker) in view of US Patent No. 9,176,679 (hereinafter Oberhofer), and further in view of US Patent No. 10,353,596 (hereinafter Zhou).
As per claims 1, 9, and 17, Bricker teaches a method for storing data, the method comprising: receiving, by a data cluster (Bricker; Figure 1 Item 100), a request to store data from a host (Bricker; Figure 1 “Data In”); deduplicating, by the data cluster, the data to obtain deduplicated data on a first data node, wherein the first data node is in an accelerator pool on the data cluster (Bricker; Figure 1 
Bricker does not explicitly teach generating a plurality of replicas, and storing a second replica on a third data node; and wherein the accelerator pool further comprises a plurality of data nodes that each have more computing resources than the second and third data nodes and wherein the first node is one of the plurality of nodes.
However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedents; See Duplication of Parts - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker to include the third data node because doing so allows for increased system redundancy.  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker to include the plurality of data nodes in the accelerator node because doing so allows for deduplication of additional independent data streams.
Additionally, Bricker does not teach wherein each of the plurality of data nodes comprises enterprise class solid state storage resources, and wherein the second and third data nodes each comprise hard disk drives that provide lower storage performance than the enterprise class solid state storage resources.
However, Oberhofer teaches a tiered data backup system in which a first tier comprises a solid state disk storage resource (Oberhofer; Figure 2 Item 250) and a subsequent backup tier comprises a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker to include the SSD and hard disks because doing so allows for managing system cost and performance based on specific data needs.
Bricker in combination with Oberhofer does not explicitly teach that the SSD is an enterprise SSD.
However, Zhou teaches that a SSD in a storage system can be a high-endurance solid-state drive (enterprise class SSD) (Zhou; Col 3 Line 58 – Col 4 Line 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker in combination with Oberhofer to include the enterprise class SSD because doing so allows for ensuring system performance characteristics (Zhou; Col 4 Lines 9 – 13).

As per claims 4 and 12, Bricker also teaches determining a number (N) of replicas to generate (Bricker; Col 3 Lines 39 – 67), and wherein replicating the deduplicated data to generate the plurality of replicas comprises generating N-1 replicas (Bricker; Col 3 Lines 39 – 67).

As per claims 7 and 15, Bricker also teaches wherein the deduplication is performed by a deduplicator (Bricker; Figure 1 Item 106) executing on the first data node (Bricker; Figure 1 Item 100).

Claims 5, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,364,917 (hereinafter Bricker) in view of US Patent No. 9,176,679 (hereinafter Oberhofer), .
As per claims 5 and 13, Bricker in combination with Oberhofer and Zhou teaches the method as described per claims 1 and 9 (see rejection of claims 1 and 9 above).
Bricker in combination with Oberhofer and Zhou does not teach wherein the first replica is stored on the second data node and the second replica is stored on the third data node in parallel.
However, Zhao teaches storing replica data in data nodes in parallel (Zhao; Col 4 Lines 20 – 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker in combination with Oberhofer and Zhou to include the parallel data transfer because doing so allows for increased system flexibility and scalability (Zhao; Col 4 Lines 41 – 63).

As per claim 19, Bricker in combination with Oberhofer and Zhou teaches the system as described per claim 17 (see rejection of claim 17 above).  Bricker also teaches determining a number (N) of replicas to generate (Bricker; Col 3 Lines 39 – 67), and wherein replicating the deduplicated data to generate the plurality of replicas comprises generating N-1 replicas (Bricker; Col 3 Lines 39 – 67).
Bricker in combination with Oberhofer and Zhou does not teach wherein the first replica is stored on the second data node and the second replica is stored on the third data node in parallel.
However, Zhao teaches storing replica data in data nodes in parallel (Zhao; Col 4 Lines 20 – 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker in combination with Oberhofer and Zhou to include the parallel data transfer because doing so allows for increased system flexibility and scalability (Zhao; Col 4 Lines 41 – 63).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,364,917 (hereinafter Bricker) in view of US Patent No. 9,176,679 (hereinafter Oberhofer), further in view of US Patent No. 10,353,596 (hereinafter Zhou), and further in view of US Patent No. 9,521,198 (hereinafter Agarwala).
As per claims 6 and 14, Bricker in combination with Oberhofer and Zhou teaches the method as described per claims 1 and 9 (see rejection of claims 1 and 9 above).
Bricker in combination with Oberhofer and Zhou does not teach wherein the second data node is in a first fault domain and the third data node is in a second fault domain.
However, Agarwala teaches a backup system which has mirrored nodes in different fault domains (Agarwala; Col 6 Lines 16 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bricker in combination with Oberhofer and Zhou to include the different fault domains because doing so allows for increased failure protection (Agarwala; Col 6 Lines 16 – 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181